NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0617-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

GREGORY K. PERRY,

          Defendant-Appellant.


                   Submitted January 14, 2019 – Decided February 4, 2019

                   Before Judges Gooden Brown and Rose.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 07-12-2110.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Cody T. Mason, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Dennis Calo, Acting Bergen County Prosecutor,
                   attorney for respondent (Ian C. Kennedy, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Following denial of his motion to suppress evidence seized incident to his

arrest and pursuant to a search warrant, defendant Gregory K. Perry pled guilty

to third-degree fraudulent use of a credit card, N.J.S.A. 2C:21-6(h) (count six),

and third-degree receiving stolen property, N.J.S.A. 2C:20-7 (count eight),

charged in a sixteen-count Bergen County indictment. Defendant was sentenced

to consecutive three-year prison terms on each count. 1

      On appeal, defendant challenges the denial of his pro se 2 suppression

motion, contending the municipal court exceeded its jurisdictional authority

when it issued an arrest warrant, which charged an offense that was not

committed in that municipality. Defendant further contends any evidence seized




1
   Count nine of the indictment, charging defendant with possession of a
controlled dangerous substance, N.J.S.A. 2C:35-10(a)(1), was dismissed
pursuant to the plea bargain. Defendant previously pled guilty to count ten of
the indictment, charging him with second-degree escape, N.J.S.A. 2C:29-5, and
was sentenced to a five-year prison term for that conviction, which is not part
of this appeal. The extensive procedural history regarding dismissal of the
remaining counts of the indictment is not relevant to this appeal.
2
  Defendant was represented by counsel when he filed his motion and, against
the advice of counsel, when defendant presented his argument before the motion
judge.



                                                                         A-0617-17T3
                                       2
after execution of the arrest warrant should be suppressed pursuant to the "fruit

of the poisonous tree" doctrine. 3 We reject these arguments and affirm.

                                          I.

        We derive the salient facts and procedural history from the record before

the motion judge. On June 20, 2007, C.Y.K. 4 reported to the Hackensack Police

Department that her daughter's house was burglarized. Several items, including

C.Y.K's credit cards were stolen.        Soon thereafter, Hackensack detectives

determined one of the credit cards was used at BJ's Wholesale Club's Paramus

location on June 20, and another credit card was used at Pathmark's Elmwood

Park location on June 21. Video surveillance and witness identifications placed

defendant at both locations.

        On June 28, 2007, a Hackensack detective applied for a complaint-warrant

(CDR-2),5 which states:

                     By certification or on oath, the complainant says
              that to the best of his/her knowledge, information and
              belief [Gregory K. Perry] on or about 6-20-2007, in
              HACKENSACK CITY, BERGEN COUNTY, NJ, did:



3
    See Wong Sun v. United States, 371 U.S. 471, 488 (1963).
4
    We use initials to protect the privacy of the victims.
5
    See R. 3:4-1(a)(1); see also R. 3:2-3(a).
                                                                           A-0617-17T3
                                          3
                   WITHIN THE JURISDICTION OF THIS
              COURT, COMMIT THE OFFENSE OF THEFT BY
              KNOWINGLY RECEIVING MOVABLE PROPERTY
              BELONGING TO [C.Y.K.] KNOWING IT WAS
              STOLEN, SPECIFICALLY BY USING HER
              MASTERCARD      TO    MAKE    PURCHASES
              TOTALING $533.87 IN VIOLATION OF [N.J.S.A.]
              2C:20-7(A).

                  PROBABLE CAUSE FOR [THE DETECTIVE'S
              BELIEF WAS] SET FORTH IN THE POLICE
              REPORT ATTACHED [TO THE CDR-2] AS
              EXHIBIT "A."[6]

        A deputy court administrator (DCA) 7 authorized issuance of the CDR-2.

Later that day, Hackensack police executed the warrant and arrested defendant

at his home in Englewood. Conducting a search incident to defendant's arrest,

police seized, among other things, a receipt for an attempted purchase made at

BJ's Wholesale Club with C.Y.K's stolen credit card.

        A few days later, Hackensack police seized stolen watches and cufflinks

from defendant's impounded vehicle pursuant to a search warrant. Those items

were identified by J.K., another victim, as having been stolen from his residence

in Englewood on May 30, 2007.



6
    The police report was not provided on appeal.
7
    See R. 3:2-1(a); R. 3:2-3.


                                                                         A-0617-17T3
                                        4
      Pertinent to this appeal, in count six of the indictment, the grand jury

charged defendant with fraudulent use of C.Y.K.'s credit card "on or about

during and between June 20, 2007, and June 21, 2007, in the Boroughs of

Paramus and/or Elmwood Park, in the County of Bergen, and within the

jurisdiction of this [c]ourt." Count eight charged defendant with receiving

stolen property for the items seized from his vehicle that belonged to J.K.

      Following oral argument on February 1, 2017, the trial judge denied

defendant's motion in a cogent oral decision. Relevant here, the judge found no

"territorial bar or . . . municipal jurisdiction issue regarding the complaint." He

elaborated:

              [T]he allegation is that there was theft or receiving
              stolen property out of Hackensack. The fact that the
              use of those credit cards or devices occurred in other
              municipalities does not in any way void . . . jurisdiction
              or cede jurisdiction from the City of Hackensack where
              the . . . alleged victim, a resident of Hackensack,
              reported the burglary or reported the theft of her
              property.

      Thereafter, defendant appealed, but initially only challenged his sentence

as excessive and, as such, the matter was scheduled on an excessive sentencing

oral argument calendar. R. 2:9-11. Because defendant sought to appeal the

denial of his suppression motion, at his request and prior to oral argument, we

transferred the matter to a plenary calendar.

                                                                           A-0617-17T3
                                          5
      On appeal, defendant presents the following arguments for our

consideration:

            POINT I

            THE MOTION TO SUPPRESS EVIDENCE SHOULD
            HAVE    BEEN GRANTED BECAUSE THE
            HACKENSACK MUNICIPAL COURT LACKED
            JURISDICTION TO ISSUE THE ARREST
            WARRANT.

            A. The Hackensack Municipal Court Lacked
            Jurisdiction to Issue the Arrest Warrant Because the
            Underlying Offense Was Not Alleged to Have Occurred
            in Hackensack.

            B. The Municipal Court's Lack of Jurisdiction Was a
            Substantive Error Which Requires Suppression of the
            Fruits of the Arrest Warrant.

We reject these arguments and affirm.

                                        II.

      Our review of a trial judge's decision on a motion to suppress is "highly

deferential." State v. Gonzales, 227 N.J. 77, 101 (2016); State v. Robinson, 200

N.J. 1, 15 (2009). "An appellate court reviewing a motion to suppress evidence

in a criminal case must uphold the factual findings underlying the trial court's

decision, provided that those findings are 'supported by sufficient credible

evidence in the record.'" State v. Boone, 232 N.J. 417, 425-26 (2017) (quoting

State v. Scriven, 226 N.J. 20, 40 (2016)). We owe no deference, however, to

                                                                        A-0617-17T3
                                        6
conclusions of law made by trial courts in suppression decisions, which we

instead review de novo. State v. Watts, 223 N.J. 503, 516 (2015).

      Conceding probable cause existed for issuance of the CDR-2 here,

defendant seeks our de novo review of the municipal court's territorial

jurisdiction to issue the arrest warrant. In doing so, defendant cites Rule 7:2-

2(a)(1) to support his contention that a CDR-2 "may be issued only by a judge"

or authorized "court administrator or [DCA] of a court with jurisdiction in the

municipality where the offense is alleged to have been committed."

      Defendant's reliance on Rule 7:2-2(a)(1), which governs issuance of a

CDR-2 for a "[c]itizen [c]omplaint[,]" is misplaced. Where, as here, a l aw

enforcement officer applies for a CDR-2, which charges an indictable offense,

Rule 3:2-3 applies. See also R. 7:1 (defining the scope of municipal court rules

and specifically indicating "The rules in Part III govern the practice and

procedure in indictable actions[.]"). Notably, Rule 3:2-3 does not contain the

same jurisdictional-limiting provision as set forth in Rule 7:2-2(a)(1).

      Nonetheless, we view any error in the issuance of the CDR-2 here as a

technical error that does not vitiate the validity of the warrant, particularly since

there existed probable cause for its issuance. As we recognized in State v.

Broom-Smith, 406 N.J. Super. 228, 238-39 (App. Div. 2009), "our courts have


                                                                             A-0617-17T3
                                         7
been reluctant to invalidate search warrants based on confusion over jurisdiction

or other issues that do not implicate probable cause or the neutrality of the

issuing judge." See also State v. Hamlett, 449 N.J. Super. 159, 178 (App. Div.

2017).   "In other words, so long as the objectives underlying the warrant

requirement remain intact, slight departures from strict compliance with the

rules will not invalidate a search." Id. at 176. That reluctance is particularly

applicable where the warrant would have been issued exactly as it was, had the

applicant appeared before the correct judge, and there was no evidence of bad

faith. Id. at 178; see also State v. Gadsden, 303 N.J. Super. 491, 505 (App. Div.

1997) (declining to invalidate an arrest warrant where probable cause existed,

but the warrant was executed outside the arresting officers' jurisdiction, deeming

any jurisdictional violation was technical and procedural).

      Although our decisions in Hamlett and Broom-Smith pertained to the

issuance of warrants to search premises outside the municipality's geographical

boundaries, our rationale applies with even greater force to the arrest warrant at

issue here, where the grand jury's indictment superseded the CDR-2.

Consequently, any technical deficiency in the warrant, if it existed, is irrelevant

to the charges for which defendant was sentenced. See State v. Boykin, 113 N.J.

Super. 594, 596 (Law Div. 1971) (noting that even after dismissal of a


                                                                           A-0617-17T3
                                        8
complaint, a defendant "may still be indicted and convicted for the same

offense").

      Moreover, as the State contends, "Theft under the Code is a single offense.

. . . [T]heft by actual taking and theft by receiving are both theft." Cannel, N.J.

Criminal Code Annotated, cmt. 2 on N.J.S.A. 2C:20-2 (2018). As stated by the

New Jersey Criminal Law Revision Commission in its commentary to the

proposed New Jersey Penal Code:

             Consolidation of receiving with other forms of theft
             affords the same advantages as other aspects of the
             unification of the theft concept. It reduces the
             opportunity for technical defenses based upon legal
             distinctions between the closely related activities of
             stealing and receiving what is stolen. One who is found
             in possession of recently stolen goods may be either the
             thief or the receiver; but if the prosecution can prove
             the requisite thieving state of mind it makes little
             difference whether the jury infers that the defendant
             took directly from the owner or acquired from the thief.

             [2 Final Report of the New Jersey Criminal Law
             Revision Commission, commentary to § 2C:20-7, at
             232 (1971).]

In the present case, the credit card identified in the CDR-2 was stolen during the

course of a burglary that occurred in Hackensack. Thus, Hackensack Municipal

Court had jurisdiction to issue the warrant because "theft by actual taking"




                                                                           A-0617-17T3
                                        9
occurred in Hackensack, even though defendant was not charged in the CDR -2

with that specific offense.

      Finally, because any error in the issuance of the arrest warrant was

technical, and subsumed by the indictment, we discern no reason to exclude the

evidence seized thereafter. See State v. Evers, 175 N.J. 355, 379-80 (2003).

Defendant's remaining arguments, to the extent we have not addressed them,

lack sufficient merit to warrant further discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-0617-17T3
                                      10